*115
ORDER

PER CURIAM.
Stephen D. Chanerl, (“Chanerl”) filed an application to acquire a concealable firearm that was denied on April, 11, 2004. A criminal record check revealed that Chan-erl was found guilty of unlawful use of a weapon, Section 571.030, in Cole County, Missouri in 1985. Chanerl also has two felony arrests on his record that do not yet have final dispositions. The unlawful use of a weapon conviction and the two felony arrests without final dispositions were the bases for the Respondent’s denial of Chan-erl’s permit. Chanerl appealed the denial in small claims court pursuant to Section 571.090.91 and was granted the permit. St. Louis County Chief of Police Ronald Battelle filed for trial de novo. The Honorable Stephen R. Mitchell denied the permit. Chanerl appealed. We find no error and affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).

. All statutory references are at RSMo.2004 unless otherwise indicated.